United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 18, 2015 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-54988 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5900 Mosteller Drive, Oklahoma City, OK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: ( ) - Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement. The disclosure set forth in Item 2.03 of this Current Report on Form 8-K is incorporated by reference in this Item 1.01. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 18, 2015, PSM Holdings, Inc., a Delaware corporation (the “ Company ”) entered into a Loan Agreement (the “ Loan Agreement ”) with Quintium Private Opportunities Fund, LP, a Delaware limited partnership, (the “ Lender ”) whereby the Lender agreed to loan to the Company an aggregate of $750,000, with an additional $250,000 to be loaned to the Company at the Lender’s discretion during the term of the loan (collectively the “ Loan ”). Pursuant to the Loan Agreement, the Company issued a Promissory Note dated February 18, 2015, to the Lender (the “ Note ”) for up to an aggregate of $1,000,000. The Company also agreed to pay to the Lender a loan commitment fee of 3% of the actual funds loaned to the Company. The interest rate on the Note is 14% per annum and monthly interest payments are due the first day each month beginning March 1, 2015. The Note matures on February 1, 2016. Default in the payment of the principal or unpaid accrued interest of the Note when due and payable would trigger acceleration of the Note. The Loan Agreement contains representations and warranties of the parties customary to a transaction of this nature. Copies of the Loan Agreement and the Note are attached as exhibits hereto. The Loan Agreement contains certain affirmative covenants which require the Company to perform certain acts until the Loan is satisfied, including the following: ● Provide the Lender quarterly and annual financial statements on a timely basis; weekly reports of loans held for sale and projected revenue and cash flow from these loans; and state and federal tax returns within 30 days of filing; ● Maintain minimum EBITDA of not less than $300,000 for February and March 2015, in aggregate; $750,000 as of June 30, 2015; and $1,000,000 as of September 30, 2015 and thereafter; ● Maintain a fixed coverage ratio of not less than 1.25; ● Maintain adequate fire and other risk insurance; ● Comply with all terms and conditions of all other existing agreements and contracts; ● Retain executive and management personnel with substantially the same qualifications and experience of the present executives and management personnel; ● Furnish the Lender a certificate on a quarterly basis attesting to the continued accuracy of the representations and warranties contained in the Loan Agreement; and ● Provide additional assurances as may be reasonably requested by the Lender. The Loan Agreement also contains certain negative covenants which prohibit the Company from performing certain acts, including the following: ● Incurring any additional liens on the assets of the Company or its subsidiaries; ● Create or assume any new indebtedness, except for ordinary accounts payable, debt secured by purchase money security interests not to exceed $10,000, or debt incurred in the ordinary course of business under the terms of any warehouse line of credit; ● Capital expenditures in excess of $25,000; ● Cease to maintain the Company’s current business operations; ● Sell, transfer, pledge, or otherwise encumber any interest in the collateral pledged for the Loan; ● Acquire another entity; ● Make any guarantee or assume any liability of another person; ● Make any loans or advances to the Company’s owners or management; ● Pay or declare any dividends or other distributions to the Company’s owners until May 1, 2015, and then only if it would not violate the financial covenants of the Loan Agreement; ● Enter into transactions with affiliates, except in the ordinary course of and pursuant to the reasonable requirements of the Company’s business; or ● Make any investments in any person, except certain limited transactions in the ordinary course of business. The Loan is secured by all of the assets of the Company (including intellectual property rights and licenses) and its subsidiaries as agreed to in the Security Agreement dated February 18, 2015, between the Company, and its subsidiaries, and the Lender (the “ Security Agreement ”). Upon the occurrence of an Event of Default (as defined in the Note) the Lender has the right to foreclose on the assets of the Company. A copy of the Security Agreement is attached as an exhibit hereto. The security interest granted to the Lender is guaranteed by the Company’s wholly-owned subsidiaries, WWYH, Inc., a Texas corporation (“
